Title: Petition of John Duffey, with Jefferson’s Order, 6 January 1804
From: Duffey, John
To: Jefferson, Thomas


               
                  To his Exelency the  President of the United States.
                  [on or before 6 Jan. 1804]
               
               Humbly sheweth unto your Exelency, Your petitioner John Duffey, That at the last Circuit Court held for the county of Alexandria, in the District of Columbia, he was tried upon an indictment found against him for keeping a disorderly house, and the Jury, without adverting to your petitioners ability to pay, found a verdict against him in favour of the United States for Two hundred dollars—in consequence of this verdict your petitioner was committed to prison, where he now is, utterly unable to pay the aforesaid fine—for all the property he has on earth, if sold, would not exceed one half of that sum; your petitioner also States to your Exelency, that he is an aged man, and to enable himself to support his family has for some years back kept a boarding house for Sailors, who unfortunately for your petitioner in some instances did not conduct themselves in as orderly a manner as they ought to have done.—in consequence whereof information was given to the grand Jury, who found the aforesaid indictment, upon which the aforesaid verdict was rendered, and by which your petitioner is consigned to perpetual imprisonment, unless your Exelency will be pleased to remit the aforesaid fine. Your petitioner has thought his duty to state also that he has been an old Soldier in the service of his country, from the year 1777, untill the conclusion of the war.—Your petitioner humbly relying upon the clemency of your Exelency, hopes the harsh sentence of this verdict will be temporised with the universally acknowledged humanity which your Exelency possesses—Your petitioner, therefore is lying at the mercy of your Exelency who he hopes will not consign him to continual imprisonment, but will remit the aforesaid fine, as your petitioner is unable to pay the same, and your petitioner as in duty bound will ever pray.
               On the trial of the within mentioned Indictment, the Jury amerced the Petitioner in the Sum of Two Hundred Dollars—an application was then made to the Court for a new trial on the ground of excessive damages & Evidence was exhibited which proved that he was not worth property enough to pay the Amount of the Fine—in consequence of which the new trial was granted on Condition that he should pay the Costs & go to trial during that Term before another Jury; but the petitioner neither paying the Costs nor giving Security for this purpose, he was on application to the Court committed on the Judgment according to the usual course—The inability of Duffy to discharge the fine & Costs, appears to be the strongest Circumstance in his favor—there is, as far as our Recollection goes, an Indictment against him, not yet determined, for receiving stolen goods which may have the Effect of again causing his commitment unless he should be now released & should leave the District which is much to be desired—
               The above Statement of facts is respectfully made to the president of the United States in consequence of his Note on the Subject, to John T. Mason Esquire Attorney for the District
               
                  W Kilty 
                  N; Fitzhugh 
               
               
               
                  I have only to add to the above Statement that the proof was very Strong of Duffys being a man of very bad character and of his keeping a house that was truly a nuisance to the neighbouring people
               
               
                  J. T. Mason 
               
               
                  [Order by TJ:]
                  A pardon to be granted as to the rights of the US. on the judgment here spoken of, and so as not to affect the 2d indictment said to be depending.
               
               
                  Th: Jefferson 
                  Mar. 24. 1804.
               
            